Name: Commission Regulation (EC) No 828/2003 of 14 May 2003 amending the specification of 16 names appearing in the Annex to Regulation (EC) No 1107/96 on the registration of geographical indications and designations of origin under the procedure laid down in Article 17 of Council Regulation (EEC) No 2081/92 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (Danablu, Monti Iblei, Lesbos, Beaufort, Salers, Reblochon or Reblochon de Savoie, Laguiole, Mont d'Or or Vacherin du Haut-Doubs, ComtÃ ©, Roquefort, Epoisses de Bourgogne, Brocciu corse or Brocciu, Sainte-Maure de Touraine, Ossau-Iraty, Dinde de Bresse, Huile essentielle de lavande de Haute-Provence)
 Type: Regulation
 Subject Matter: consumption;  Europe;  marketing;  agricultural activity;  agricultural structures and production;  foodstuff
 Date Published: nan

 Avis juridique important|32003R0828Commission Regulation (EC) No 828/2003 of 14 May 2003 amending the specification of 16 names appearing in the Annex to Regulation (EC) No 1107/96 on the registration of geographical indications and designations of origin under the procedure laid down in Article 17 of Council Regulation (EEC) No 2081/92 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (Danablu, Monti Iblei, Lesbos, Beaufort, Salers, Reblochon or Reblochon de Savoie, Laguiole, Mont d'Or or Vacherin du Haut-Doubs, ComtÃ ©, Roquefort, Epoisses de Bourgogne, Brocciu corse or Brocciu, Sainte-Maure de Touraine, Ossau-Iraty, Dinde de Bresse, Huile essentielle de lavande de Haute-Provence) Official Journal L 120 , 15/05/2003 P. 0003 - 0011Commission Regulation (EC) No 828/2003of 14 May 2003amending the specification of 16 names appearing in the Annex to Regulation (EC) No 1107/96 on the registration of geographical indications and designations of origin under the procedure laid down in Article 17 of Council Regulation (EEC) No 2081/92 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (Danablu, Monti Iblei, Lesbos, Beaufort, Salers, Reblochon or Reblochon de Savoie, Laguiole, Mont d'Or or Vacherin du Haut-Doubs, ComtÃ ©, Roquefort, Epoisses de Bourgogne, Brocciu corse or Brocciu, Sainte-Maure de Touraine, Ossau-Iraty, Dinde de Bresse, Huile essentielle de lavande de Haute-Provence)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2081/92 of 14 July 1992 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs(1), as last amended by Regulation (EC) No 692/2003(2), and in particular Article 9 thereof,Whereas:(1) In accordance with Article 9 of Regulation (EEC) No 2081/92, Denmark has requested in respect of the name "Danablu" registered as a protected geographical indication by Commission Regulation (EC) No 1107/96 of 12 June 1996 on the registration of geographical indications and designations of origin under the procedure laid down in Article 17 of Council Regulation (EEC) No 2081/92(3), as last amended by Regulation (EC) No 692/2003, the amendment of the method of production.(2) In accordance with Article 9 of Regulation (EEC) No 2081/92, Italy has requested in respect of the name "Monti Iblei", registered as a protected designation of origin by Regulation (EC) No 1107/96, the amendment of the description and the method of production.(3) In accordance with Article 9 of Regulation (EEC) No 2081/92, Greece has requested in respect of the name "Lesbos", registered as a protected geographical indication by Regulation (EC) No 1107/96, the amendment of the name.(4) In accordance with Article 9 of Regulation (EEC) No 2081/92, France has requested in respect of the name "Beaufort", registered as a protected designation of origin by Regulation (EC) No 1107/96, the amendment of the method of production, the labelling and the national requirements.(5) In accordance with Article 9 of Regulation (EEC) No 2081/92, France has requested in respect of the name "Salers", registered as a protected designation of origin by Regulation (EC) No 1107/96, the amendment of the description, the geographical area, the method of production, the labelling and the national requirements.(6) In accordance with Article 9 of Regulation (EEC) No 2081/92, France has requested in respect of the name "Reblochon" or "Reblochon de Savoie", registered as a protected designation of origin by Regulation (EC) No 1107/96, the amendment of the geographical area, the method of production, the labelling and the national requirements.(7) In accordance with Article 9 of Regulation (EEC) No 2081/92, France has requested in respect of the name "Laguiole" registered as a protected designation of origin by Regulation (EC) No 1107/96, the amendment of the description, the geographical area, the method of production, the labelling and the national requirements.(8) In accordance with Article 9 of Regulation (EEC) No 2081/92, France has requested in respect of the name "Mont d'Or" or "Vacherin du Haut-Doubs", registered as a protected designation of origin by Regulation (EC) No 1107/96, the amendment of the description, the method of production, the labelling and the national requirements.(9) In accordance with Article 9 of Regulation (EEC) No 2081/92, France has requested in respect of the name "ComtÃ ©", registered as a protected designation of origin by Regulation (EC) No 1107/96, the amendment of the description, the geographical area, the method of production and the national requirements.(10) In accordance with Article 9 of Regulation (EEC) No 2081/92, France has requested in respect of the name "Roquefort", registered as a protected designation of origin by Regulation (EC) No 1107/96, the amendment of the description, the method of production, the labelling and the national requirements.(11) In accordance with Article 9 of Regulation (EEC) No 2081/92, France has requested in respect of the name "Epoisses de Bourgogne", registered as a protected designation of origin by Regulation (EC) No 1107/96, the amendment of the name, the labelling and the national requirements.(12) In accordance with Article 9 of Regulation (EEC) No 2081/92, France has requested in respect of the name "Brocciu corse" or "Brocciu", registered as a protected designation of origin by Regulation (EC) No 1107/96, the amendment of the description, the method of production, the labelling and the national requirements.(13) In accordance with Article 9 of Regulation (EEC) No 2081/92, France has requested in respect of the name "Sainte-Maure de Touraine", registered as a protected designation of origin by Regulation (EC) No 1107/96, the amendment of the description, the labelling and the national requirements.(14) In accordance with Article 9 of Regulation (EEC) No 2081/92, France has requested in respect of the name "Ossau-Iraty", registered as a protected designation of origin by Regulation (EC) No 1107/96, the amendment of the geographical area.(15) In accordance with Article 9 of Regulation (EEC) No 2081/92, France has requested in respect of the name "Dinde de Bresse", registered as a protected designation of origin by Regulation (EC) No 1107/96, the amendment of the method of production, the labelling and the national requirements.(16) In accordance with Article 9 of Regulation (EEC) No 2081/92, France has requested in respect of the name "Huile essentielle de lavande de Haute-Provence", registered as a protected designation of origin by Regulation (EC) No 1107/96, the amendment of the description, the proof of origin and the national requirements.(17) Following examination of the 16 requests for amendment, it has been decided that the amendments concerned are not minor.(18) In accordance with the procedure laid down in Article 9 of Regulation (EEC) No 2081/92 and since the amendments are not minor, the Article 6 procedure applies mutatis mutandis.(19) It has been decided that the amendments in the 16 cases comply with Regulation (EEC) No 2081/92. No statement of objection, within the meaning of Article 7 of the Regulation, has been sent to the Commission following the publication in the Official Journal of the European Union(4) of the above names.(20) Consequently, these amendments must be registered and published in the Official Journal of the European Union,HAS ADOPTED THIS REGULATION:Article 1The amendments set out in the Annex to this Regulation are hereby registered and published in accordance with Article 6(4) of Regulation (EEC) No 2081/92.Article 2This Regulation shall enter into force on the twentieth day following its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 14 May 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 208, 24.7.1992, p. 1.(2) OJ L 99, 17.4.2003, p. 1.(3) OJ L 148, 21.6.1996, p. 1.(4) OJ C 151, 25.6.2002, p. 9 (Danablu).OJ C 151, 25.6.2002, p. 11 (Monti Iblei).OJ C 254, 13.9.2001, p. 19 (Lesbos).OJ C 45, 19.2.2002, p. 6 (Beaufort).OJ C 296, 23.10.2001, p. 17 (Salers).OJ C 296, 23.10.2001, p. 14 (Reblochon or Reblochon de Savoie).OJ C 296, 23.10.2001, p. 11 (Laguiole).OJ C 296, 23.10.2001, p. 13 (Mont d'Or or Vacherin du Haut-Doubs).OJ C 296, 23.10.2001, p. 8 (ComtÃ ©).OJ C 135, 6.6.2002, p. 7 (Roquefort).OJ C 296, 23.10.2001, p. 16 (Epoisses de Bourgogne).OJ C 296, 23.10.2001, p. 7 (Brocciu corse or Brocciu).OJ C 252, 12.9.2001, p. 17 (Sainte-Maure de Touraine).OJ C 151, 25.6.2002, p. 10 (Ossau-Iraty).OJ C 296, 23.10.2001, p. 10 (Dinde de Bresse).OJ C 252, 12.9.2001, p. 15 (Huile essentielle de lavande de Haute-Provence).ANNEXDENMARKDanablu- Method of production:for:"Raw Danish cow's-milk is standardised as regards fat content, homogenised and subjected to thermal treatment. There are added starters, blue mould cultures and following acidification curdling agents. The curd is cut once an appropriate level of firmness has been reached; possibly slight stirring. The cheese mass is poured into moulds, drained off, salted, pricked and stored.",read:"Raw Danish cow's-milk is standardised as regards fat content, homogenised and pasteurised or subjected to thermal treatment. There are added starters, blue mould cultures and following acidification curdling agents. The curd is cut once an appropriate level of firmness has been reached; possibly slight stirring. The cheese mass is poured into moulds, drained off, salted, pricked and stored."ITALYMonti Iblei- Description:Add:Monti Iblei extra virgin olive oil must also have the following values when placed on the market:K 232 &lt;= 2,20K 270 &lt;= 0,18.- Method of production:Monti Iblei extra virgin olive oil is produced from healthy olives, harvested from the onset of ripening (rather than from 20 September) until 15 January each year.GREECELesbos oil- Name:>TABLE>(using one or other of the two place names in each case).In all cases where the name "Lesbos" appears in the specification, read "Lesvos or Mitilini".FRANCEBeaufort- Method of production:More details are given about the method of producing "Beaufort". These concern the preservation of the milk, the milk used, the fact that the cauldron used to heat the curd is traditionally made of copper and the fact that the cheese cannot be sold grated under the designation.- Labelling:"Chalet d'alpage" cheese is identified by means of an additional casein label.- National requirements:>TABLE>FRANCESalers- Description:"Salers" cheeses range in weight from 30 kg to 50 kg (instead of 35 to 50 kg).They have a minimum fat content of 44 g (instead of 45 g).- Geographical area:In order to confine the geographical area to the heartland of the designation and places where maturing has traditionally been carried out, it is restricted to part of the department of Cantal and certain cantons and communes in neighbouring departments.- Method of production:The main points in the method of production of "Salers" cheeses are clarified in the following respects:- production is authorised from 15 April to 15 November (instead of 1 May to 31 October) when the animals are out to pasture,- the cheese production process is defined by a number of operations and technical parameters relating to the milk (milk produced on the holding when the animals are out to pasture), renneting (at a temperature of between 30 °C and 34 °C), coagulation, cutting of the curd, initial pressing, milling, acidification followed by ripening, salting in the mass, placing in mould, final pressing,- maturing takes place, depending on the duration of the process, at between 6 °C and 14 °C (instead of at a maximum of 12 °C), at over 95 % humidity; the cheeses are turned over and wiped regularly during maturing.- Labelling:Addition of"The cheeses are also identified by an embossed stamp on the top, giving the name of the designation twice. The cheeses may also bear an embossed stamp on the top with the words 'Ferme de ...' to identify the farm.The cheeses, which are made from milk of herds entirely made up of cows of the Salers breed, also bear an embossed stamp on the side with the words 'tradition Salers' and images of heads of Salers cows."- National requirements:>TABLE>FRANCEReblochon or Reblochon de Savoie- Geographical area:Limited changes to the geographical area involving the deletion of two communes in Saint-Jean de Maurienne, the inclusion of the whole of a commune hitherto included in part only, the inclusion of parts of two communes, and a formal change where communes formerly amalgamated have separated.- Method of production:The main points of the "Reblochon" or "Reblochon de Savoie" production method are clarified in the following respects:- allowing for exceptions of up to 25 % of the dairy herd's annual needs, feed is to be provided by fodder from the geographical area: grazing in summer and properly preserved hay in winter; silage is banned on holdings producing milk for Reblochon,- the cheese is made in specially dedicated workshops; certain technical parameters relating to collection, storage and taking delivery of the milk, renneting (within no more than 24 hours from the first milking, at a temperature of between 30 °C and 35 °C), addition of starter cultures, coagulation, shaping (in perforated moulds measuring 14 cm in diameter and 6 to 8 cm in height), pressing, salting, prematuring after removal from the mould (for a minimum of four days), washing and maturing (at between 12 °C and 14 °C) are added,- where a waiver is granted, maturing may take place in two adjacent communes outside the geographical area until 1 January 2015 (instead of indefinitely),- packaging of the whole cheeses (mandatory for manufacture of cheese on the farm) or as half-cheeses must take place within the geographical area.Clarifications are provided regarding manufacture on the farm.- Labelling:A casein label, affixed during manufacture, gives the plant's identification number.The word "fermier" may be used subject to certain conditions.- National requirements:>TABLE>FRANCELaguiole- Description:"Laguiole" cheeses weigh from 25 kg to 50 kg (instead of 30 kg to 50 kg).The marketing of grated "Laguiole" is prohibited.- Geographical area:Extension of the geographical area to a limited number of communes (19 in the departments of Aveyron and LozÃ ¨re and one in Cantal) with the same characteristics as the heartland of the designation of origin, respecting natural and human factors.- Method of production:The main points of the method of production of "Laguiole" cheeses are clarified in the following respects:- from 1 January 2004, only the French Simmenthal and Aubrac breeds will be authorised,- the cows' feed is provided solely, weather permitting, by fodder produced in the geographical area: grass grazed for at least 120 days in the summer, at least 30 % hay in the winter, plus wilted grass silage; from 1 January 2004, there will be a ban on maize silage in the dairy cows' feed,- average milk production per cow on the farm may not exceed 6000 litres per year,- the various stages of cheese production: taking delivery of the milk, processing of the milk, renneting within no more than 48 hours after the first milking at a temperature of between 30 °C and 35 °C, addition of starter cultures, coagulation, initial pressing, ripening, milling, salting in the mass, ripening on salt, placing in mould, second pressing,- the words "buron" (shepherd's hut) and "fermier" (farmhouse) are authorised under certain conditions.- Labelling:Identification of the cheese is also guaranteed by an embossed stamp on the rind comprising the Laguiole bull and word "Laguiole".- National requirements:>TABLE>FRANCEMont d'Or or Vacherin du Haut-Doubs- Description:"Mont d'Or" and "Vacherin du Haut-Doubs" cheeses, weighing, with box, either 480 g to 1,3 kg (instead of 400 g to 1 kg without box), or 2 kg to 3,2 kg (instead of 1,8 kg to 3 kg), are marketed whole in the box. They may not be frozen.The moisture content of the fat-free cheese may not exceed 75 % (instead of the minimum dry matter content is 45 g per 100 g of cheese).- Method of production:The main points of the method of production of "Mont d'Or" and "Vacherin du Haut-Doubs" cheese are clarified in the following respects:- each cow must have at least one hectare of grassland for feeding,- the cheese is produced from 15 August to 15 March (instead of 15 August to 31 March); it may be placed on the market from 10 September to 10 May only; certain technical parameters relating to the chilling of the milk and to renneting are added,- maturing: the cellars must have a humidity of at least 92 %.- Labelling:The labelling particulars, i.e. the name of the designation, the words "Appellation d'origine contrÃ ´lÃ ©e" (registered designation of origin), the logo and the name of the production plant (clearly printed), must be marked on the side of the box.- National requirements:>TABLE>FRANCEComtÃ ©- Description:The cheeses weigh 30 kg to 48 kg (instead of 35 kg to 55 kg) and are 50 cm to 75 cm in diameter (instead of 40 cm to 70 cm) and 8 cm to 13 cm in height (instead of 9 cm to 13 cm). The cheeses must not be more than 1,4 times higher at the centre than at the outer rim. The salt content must not be less than 0,6 g of sodium chloride per 100 g of cheese. The moisture content of the fat-free cheese may not exceed 54 %.The cheese may also be presented in packaged portions.- Geographical area:Reduction in geographical area involving the deletion of 90 communes.- Method of production:The main points of the method of production of "ComtÃ ©" cheese are clarified in the following respects:- unless exceptional conditions arise, the dairy herd is to be fed on fodder from the geographical area with a minimum of one hectare of grassland per cow; silage and other fermented feedingstuffs are banned for the whole dairy herd,- the milk is to come from within a circular area measuring 25 km in diameter; the processing plant is to be located within that circular area; limited adaptations and waivers may be allowed,- the milk from no more than two successive milkings is chilled and possibly partly skimmed; natural rennet is added no more than 24 hours after the first milking, together with selected starter cultures; the curd is heated in a copper vat and kept at 53 °C for at least 30 minutes,- the curd must be pressed at a minimum pressure of 150 g/cm2 for at least six hours,- maturing involves two stages: an initial pre-maturing phase (at between 10 °C and 15 °C and a humidity of more than 90 %) lasting at least 21 days, and a second phase in either a warm cellar (between 14 °C and 19 °C) or a cool cellar (below 14 °C). The cheeses are turned over regularly, salted with sea salt and their surface rubbed with cheese smear. Maturing on spruce boards for at least 120 days (instead of 90 days) within the geographical area is mandatory,- pre-packaging is carried out within the geographical area (instead of subject to no limits) except where a waiver is granted for five years; only cheeses selected on the basis of certain criteria relating to the texture of the cheese and of the rind can be cut up and this must take place within 15 days after the cheese leaves the maturing cellar (instead of subject to no conditions).- National requirements:>TABLE>FRANCERoquefort- Description:The cheese is between 8,5 cm and 11,5 cm in height (instead of 8,5 cm and 10,5 cm) and weighs between 2,5 kg and 3 kg (instead of 2,5 kg and 2,9 kg). Its dry matter content must not be less than 55 grams per 100 grams of ripened cheese (instead of 56 grams per 100 grams).- Method of production:The breed of milk-producing sheep is specified (the "Lacaune" breed and "black" sheep bred from animals of the "Lacaune" breed standard), with a five-year time limit for conforming to that standard. Details are given of their feed (at least three quarters of which must come from the area, unless exceptions are made; obligatory daily pasturing, once weather conditions allow).Details are provided on the milk and its storage, renneting (carried out at a temperature of between 28 °C and 34 °C), the curd (delaying formation not allowed), the moulding of the curd (done after pre-draining), draining (done without pressing), the marking, seeding and pricking of the cheese; pricking and delivery to the ripening cave must take place within two days, or four under certain conditions. The cheese is produced in specially dedicated facilities.The cheese is ripened and aged for at least 90 days from the date of its manufacture. During this period, it is first ripened and then aged at a controlled temperature. The cheese is left exposed in the caves for the length of time needed for the Penicillium Roqueforti to develop successfully. This must not be a period of less than two weeks. Slow ageing in a protective wrapping then continues in the caves or in temperature-controlled cellars where the cheese is stored. Protective wrapping takes place only in the caves.The cheese is aged, stored, cut, conditioned, pre-packed and packed exclusively in the municipality of Roquefort-sur-Soulzon.- Labelling:Except for the "Brebis Rouge" shared trademark and other special trading or manufacturing marks or corporate names or symbols, it is not permitted to qualify the name "Roquefort" or add any other words to it.- National requirements:>TABLE>FRANCEEpoisses de Bourgogne- Name and labelling:>TABLE>- National requirements:>TABLE>FRANCEBrocciu corse or Brocciu- Description:"Brocciu corse" or "Brocciu" weighs between 250 grams and 3 kilograms (instead of 500 grams and 1500 grams), and the four types of moulds used contain 3 kg, 1 kg, 500 g and 250 g.The "passu" type contains at least 35 grams of dry matter for 100 grams of cheese.- Method of production:The following major features of the method of production of "Brocciu corse" or "Brocciu" are clarified as follows:- from July 2006, only the Corsican breed of sheep and the Corsican breed of goats are to be authorised,- the fresh whey derived from the rennet-based curdling of the milk is used two hours at most after it is obtained. During the heating process of the whey, whole fresh and raw milk is added in a proportion not exceeding 25 % of the volume of the whey (instead of 35 %) as well as drinking water in a proportion not exceeding 15 % (instead of an unlimited quantity); the use of milk and whey which is frozen, powdered or in any other preserved form is prohibited,- the resulting mass obtained is placed manually and carefully in successive stages in truncated cone-shaped moulds of the appropriate size,- "Brocciu corse" or "Brocciu" of the "passu" type is salted with dry salt and ripened for at least 21 days (instead of 15 days).- Labelling:The label bears the name of the designation and the words "Appellation d'origine contrÃ ´lÃ ©e" (registered designation of origin) or "AOC" in letters at least two-thirds the size of the largest shown on the label.On fresh cheese the word "frais" (fresh) must appear. The indication of the date of manufacture is mandatory.On ripened cheese the word "passu" (instead of "sec" or " passu") must appear.- National requirements:>TABLE>FRANCESainte-Maure de Touraine- Description:The surface of the cheeses is dusted with powdered wood ash. They contain a wheat straw placed longways within the cheese (in place of: non-compulsory provision).- Labelling:An indication of identity is attached to the straw.- National requirements:>TABLE>FRANCEOssau-Iraty- Geographical area:The area is restricted in the department of PyrÃ ©nÃ ©es-Atlantiques to the municipalities or parts of municipalities located on the left bank of the Ousse and then of the Gave de Pau, the Gaves RÃ ©unis and after their confluence the Adour, as well as part of the municipality of Lons, located on the right bank of the Gave de Pau.176 municipalities in the department of PyrÃ ©nÃ ©es-Atlantiques have been excluded.FRANCEDinde de Bresse- Method of production:The main elements of the method of producing "Dinde de Bresse" (Bresse farm turkey) are detailed below:- rearing the turkeys: chicks must be born before 1 June (instead of: 1 July); batches must have no more than 1500 birds (instead of: no restriction); free-range growing period must be at least 15 weeks (instead of: 14 weeks); stocking density during the finishing stage must not exceed five birds per m2; breeders may rear on their farms only turkeys reared under the production conditions specified for the designation of origin,- feed from within the geographical area (instead of: not specified),- veterinary medicines may not be administered in the three weeks prior to slaughter (instead of: two weeks),- slaughter, plucking and preparation of the turkeys in general are mainly by hand.- Labelling:Means of identification are: farmer's ring on foot, seal with badge at base of neck and syndicate label.- National requirements:>TABLE>FRANCEHuile essentielle de lavande de Haute-Provence- Description:Addition of analytical criteria to specify more clearly the product granted the designation of origin.- Proof of origin:Clarification of the use of the product in question in prepared products with reference to its specific characteristics in perfumery. The base constituting the product should not contain any other natural or synthetic materials or substances with an odour similar to that of the essential oil.- National requirements:>TABLE>